Appeal by the defendant from a judgment of the County Court, Nassau County (Harrington, J.), rendered May 6, 1986, convicting him of grand larceny in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
In view of the defendant’s failure to move to withdraw his plea prior to sentencing, his claim regarding the inadequacy of his plea allocution has not been preserved for appellate review (see, People v Demonde, 111 AD2d 867; People v Soto, 111 AD2d 836).
Finally, the sentence of imprisonment of one year did not *761constitute an abuse of the sentencing court’s discretion (see, People v Suitte, 90 AD2d 80). Mollen, P. J., Bracken, Lawrence, Kooper and Sullivan, JJ., concur.